Case 4:17-cv-03567 Document 10 Filed on 03/17/21 in TXSD Page 1 of 3




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                 March 17, 2021
                                                               Nathan Ochsner, Clerk
Case 4:17-cv-03567 Document 10 Filed on 03/17/21 in TXSD Page 2 of 3
Case 4:17-cv-03567 Document 10 Filed on 03/17/21 in TXSD Page 3 of 3
